Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one
invention only or to a group of inventions so linked as to form a single general inventive
concept (“requirement of unity of invention’). Where a group of inventions is claimed in
a national stage application, the requirement of unity of invention shall be fulfilled only
when there is a technical relationship among those inventions involving one or more of
the same or corresponding special technical features. The expression “special technical
features” shall mean those technical features that define a contribution which each of
the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single
general inventive concept shall be made without regard to whether the inventions are
claimed in separate claims or as alternatives within a single claim. See 37 CFR
1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims
to different categories of invention will be considered to have unity of invention if the
claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out
the said process; or
(5) A product, a process specially adapted for the manufacture of the said
product, and an apparatus or means specifically designed for carrying out
the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which
are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to
elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-7, and 18-22 drawn a composition to grow plant.
Group II, claims 8-15, drawn to a process for growing a plant.

The groups of inventions listed above do not relate to a single general inventive
concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or
corresponding special technical features for the following reasons:
Groups I| and II lack unity of invention because even though the inventions of
these groups require the technical feature of a composition comprising coconut fibers, compost of sheep manure and Glomus Iranicum var. tenuihypahrum.,

this technical feature is not a special technical feature as it does not make a contribution
over the prior art in view of Masahito Ogura et al. (JP2008253242A) which teach a method of growing a plant using okara powder.

Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. A request to correct inventorship under 37 CFR 1.48(a)
must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that
identifies each inventor by his or her legal name and by the processing fee required
under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and
process claims. Where applicant elects claims directed to the product/apparatus, and all
product/apparatus claims are subsequently found allowable, withdrawn process claims
that include all the limitations of the allowable product/apparatus claims should be
considered for rejoinder. All claims directed to a nonelected process invention must
include all the limitations of an allowable product/apparatus claim for that process
invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the
product/apparatus claims and the rejoined process claims will be withdrawn, and the
rejoined process claims will be fully examined for patentability in accordance with 37
CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for
patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all
claims to the elected product/apparatus are found allowable, an otherwise proper
restriction requirement between product/apparatus claims and process claims may be
maintained. Withdrawn process claims that are not commensurate in scope with an
allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, applicant is advised that the process claims
should be amended during prosecution to require the limitations of the
product/apparatus claims. Failure to do so may result in no rejoinder. Further, note
that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply
where the restriction requirement is withdrawn by the examiner before the patent
issues. See MPEP § 804.01.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner